519 N.W.2d 286 (1994)
In the Matter of the Application for DISCIPLINARY ACTION AGAINST Dean F. BARD, a Member of the Bar of the State of North Dakota.
DISCIPLINARY BOARD OF the SUPREME COURT OF the STATE of North Dakota, Petitioner,
v.
Dean F. BARD, Respondent.
No. 940182.
Supreme Court of North Dakota.
June 30, 1994.

ORDER FOR DISCIPLINE
On June 22, 1994, the Disciplinary Board of the Supreme Court filed its Report with this Court in this matter. The record in this case shows that a Summons and Petition for Discipline were served on Dean F. Bard, an attorney licensed to practice law in North Dakota, on December 8, 1993. The Petition alleged an ethical violation for Bard's having initiated a civil action against his ex-wife, claiming invasion of privacy, libel and slander, in which the trial court found that Bard did not have probable cause to proceed, and that the prosecution was done with malice to vex and harass his ex-wife. The Petition further alleged that Bard's actions continued conduct for which he had been publicly reprimanded by this Court in 1988. On December 13, 1993, Mr. Bard filed his Answer which, in part, requested that the matter be dismissed.
On March 10, 1994, Paul W. Jacobson, Assistant Disciplinary Counsel, and Mr. Bard filed a Stipulation and Consent to Discipline. In the Stipulation, Mr. Bard admitted that grounds existed for discipline and that his conduct violated Rule 3.1 of the North Dakota Rules of Professional Conduct. Bard consented to a public reprimand; a one-year probation on the condition that there be no similar violations, and with the understanding that a breach of this probation will result in reconsideration of the sanction imposed with the result of a more severe sanction for the admitted conduct, as well as sanction for breaching the probation; and payment of disciplinary costs and expenses in the amount of $150.
The Report of the Hearing Body, which accepted the Stipulation and Consent to Discipline, was forwarded to the Disciplinary Board, and on June 10, 1994, the Disciplinary Board unanimously adopted the Report of the Hearing Body.
The Supreme Court considered the matter, and
ORDERED, that Dean F. Bard, a member of the Bar of the State of North Dakota, be publicly reprimanded.
IT IS FURTHER ORDERED, that Mr. Bard be on probation for one year after the filing of this Order in the office of the Clerk of the Supreme Court. Such probation is on the condition that there be no similar violations and on the understanding that a breach of this probation will result in reconsideration of the public reprimand and the imposition of a more severe sanction, as well as sanction for breaching the probation.
IT IS FURTHER ORDERED, that Mr. Bard pay the costs and expenses of the disciplinary proceedings in the amount of $150.00 *287 to the Secretary of the Disciplinary Board within 30 days of the filing of this Order.
          /s/ Herbert L. Meschke
          HERBERT L. MESCHKE
          Acting Chief Justice
          /s/ Beryl L. Levine
          BERYL J. LEVINE,
          Justice
          /s/ William A. Neumann
          WILLIAM A. NEUMANN
          Justice
          /s/ Dale V. Sandstrom
          DALE V. SANDSTROM,
          Justice
VANDE WALLE, C.J., deeming himself disqualified, did not participate.